Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 1 of 23 Page ID
                                 #:9644




                      EXHIBIT A
     Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 2 of 23 Page ID
                                      #:9645
    Swartz IP Services - Efile Confinnation and Filed Forms Attached            Page 1 of 1



    Swartz IP Services .. Efile Confirmation and Filed Forms Attached
    Frymi Biedak
    Sent:         Wednesday, November 09, 20111:45 PM
    To :          mkatz@vecorpservices.com; sonali@vcorpse rvices.com
    Cc:           david@abcxyz.cc; jeffreymsolomon@me.com; kjam@kjammedia.com
    Attachments: SWARTZ IP SERVICES GROUP.pdf (83 KB)




  Dear Ladies,



  Attached please find confirmation of filing with the State of Texas.



  Please let us how soon we can get a Certificate of Good Standing.



  Thank you for your assistance.



 Regards,




 Frymi




                                                                        JAM TT 000498
https://exg5.exghost.com/owa/?ae=Item&t=IPM.Note&id=RgAAAADiYxev%2ffj%2bRb... 11/9/2011
                        Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 3 of 23 Page ID
                                                         #:9646


              ·lfb!ffi'2()"1""
              : Secretary of State
                                                                                                                          "=, ==,~~===~i;~-,~='"~'~'~-"-'""l'"::5.~~~:~~~~~~1
              ! P.O. Box 13697
                 ustin, TX 78711-3697                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                  Filing#: 801350138 12/02/2010                                                                                                                                             ;J
                 AX: 512/463-5709                                                                                                                                                                                                                                                                                                                                    i               Document #: 343365560002                                                                                                                                               ;j
                                                                                                                                                                                     Certificate of Formation                                                                                                                                                      ~·;,!         Image Generated Electronically                                                                                                                                            _: J
       . ..
        itiling
         1
                     .
                Fee: $30
              ......................................... ,.......... c=
                                                                        °
                                                                     ....=...=....=---=--·=--·=·--=···=--·=-...=...=...        =.. ·=·   ..               •. _._
                                                                                                                                                                                     For-Profit Corporation
                                                                                                                                                                                               r.-=
                                                                                                                                                                                                ............. """
                                                                                                                                                                                                               ..                         ~==-==--·""""·"'"""'"""""'""··~.,-,_,.,..,..,.,
                                                                                                                                                                                                                                                                                                                                                                                                 for Web Filing
                                                                                                                                                                                                                                                                                                                                                                                             .......................... .,.-.........................................                                                                            ·····i1
             ·                 -                                                                                        Article 1 - Entity Name and PE~ge                                                                                                                                                                                                                                        ~                                                                                         --                           I
            ~~T·h~--fii·i~-g--~~-tity·b~-ing formed is a for-profit corporation. -The name of theentity is:                                                                                                                                                                                                                                                                                                                                                                         .. ......................:,"'::=c.:_!
           ,r--·--~------·-----------·-····-···-·-------·-··-·--·-···---                                                                                                                                . . ----------··--·..·· ----· -- --............ ···--------·--·--------·-...........................________________,________ ........................... ---------.---. -.,J
           -!Swartz IP Services Group Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :j
         ;IThe-namemusfcontain the worci' ··corporation:·~co.mpany;;··;i·ii-corporat'e({~;·;;ifmite·a-;·c;;.··ana'bbreviatio·n-·orone.orti1eseterms:"Tii_e..name-must.iiof ..11
         :~e the same as, deceptively similar to or similar to that of an existing corporate, limited liability company, or limited partnership name on file with :1
         ·t   ~~~-~?r~t_ary_ ~f ~~_a_t~: __A_pre_liiTl~n~_rY.:~·e_?.~_f?.~:·n~'!1-~~~~~~~ifllY~J~!~~~II2~~-n,~;-~:~~,.c:~;;.;:~:~:::~.. ,,,~,~~~~;;::~~:c:.~:::...:::::.:~;;...::~---·-··:.:~:.::..~:::.-....:.::..::...:)
         f                                                                                                                                       Article 2- Registered Agent and Registered Office                                                                                                                                                                                                                                                                                                                                                         d
        i~:~~~~ii~~~~~~~~~~~~~~~~~~==~j
        :JVcorp Services, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
        .                                                                                                                                                                                                                                                          OR                                                                                                                                                                                                                                                                                      I
        ·l9-~-·- T~-~--i~_it.~~-r.. ~~.9.-~~~-~~~~~-~-t. . !..~.--~--~--i-~!.Y._i_9_~~~---~~~I~~~~?.~~,~~,~~~---:~~~;cE~T,~:..f~.-~~1-~:-r.~,~~j~~~~,:.~,.
       :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,.::.=:-:.=~~=·~~~                                                          :1
       .ic~··rh~ -t;~~in·~;~---~-dd~~~~'~r th~-:te9i';t~-~~~r~~:~t,. ~~:..ct1~:..:~~9-iSi~~~:t~rri~~~d·d;~~~~~~--~=--·~~=::·;;~·-~...::;c:. ~;·...: :. ·...:~;;·~.,, _ , _ _,,~-... , -_.,_ _ ~-~
       :!................................................................................................................................................ ---···~=~:.=:..::....::::::.:...:·....::.;;_;:;_;_:_.....:::.:::.... .........                                                                                                       .. . ..          . . . .... ... . . .                 . ........................ :~-..:..:...:.:.::·:_;;;_;·_.:.:.:c._:...:.:·:. ...::;

       !JSt~eet Address:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
        f1 0101 Fondren Road, Suite 515
    : •••.•••••.• ·~····· ........
                                                                                                                                                                                                  Houston TX 77.096                                                                                                                                                                                                                                                                                                                                 :j
                                     -· .,.,,_,,, .................................................._.,.............. ·······--······~·---·~· •••.• ·;;:.:...,:.::.~.:::.:.:.:;.~·~~.:,;;;:.:..::.:;;:;..·.::... ..::.~~~-::;..::.:.::..:.••::;:.:~:;:~.-:....:.;;:·;:::·;.;;...::;.:·.;;._,:::';..;....;;,,::~:.:~-...;...;·,;.:_ ••-:....~·:::..;:.;..~ •• ;;:_.:.:..:.::....._::~·:..-:;.·.:..·.:.:.:.:.-.:;.~.--.......:.:;:.:::;..,.·;;..;...;:,..;..:.:, .. __:: ;...·:....:....:.:..:..:::::.:.:..:.·_:.,:...;·;.......:......:..:...:..._.: ~- f


   J                                                                                                                                                                                              Consent of Registered Agent                                                                                                                                                                                                                                                                                                                       :;
   ~   IQA ~--· A~~~p_y·_~i'ih:.~·:_~<?-~~~-~~-i- "9L~~-Q.i..~i~-E.~~:~~-~-~.6-~---i~---~1~~~~;d~;;=~:;~---~~-.;~:=~·-~:~·~·-·:~~c·~--~·~:;.~::                                                                                                                                                                                                                                     :.·;.c ..:.~:-=·.~:·:·;~~~: .. ~:c~;;c:·~-~·,:::c:~--.~= .:~ :.~c:~:.. : •.• :; :


       ~                                                               OR       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
         b-------------~----·-·--··----~---·----~-----------·-···-····-·-·--···--·-~·-····-··-----·--·---·--·--·----~---                                                                                                                                                                                                                                                                                                                                                           --·---·------"--1

   ~:-~~~~=n:;~i~:~,:h~ ::::l:~::~a~:::~:l::::: ::~:e::r::i:: th~ ~~=e~ a~~ addr~s~~~ ~f~~~ Per~~; ~r
                                                                                                                                                                                                                                                                     1




  ·!persons who are to serve as directors until the first annual meeting of shareholders or until their successors are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )I·I
  ' elected and qualified are set forth below:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :/


  t:.::, ~~~~¢~~t~~jl~~~~~i;;~-~;-.--~;~-~;~;~;~~:~;;:;~o~-.: :~-~~---~--~,!
                           1

  ·                                                                                                                                                                                           Article 4 - Authorized Shares
         he total number of shares the corporation is authorized to issue' and the par value· of each of such shares, or a
        tatement that such shares are without par value, is set forth below.

lt:~:er~tS:~:= · · · .·. ·1/frValue(~:::~~:ean~:~:'e:eit:~r:~~~~-~--~-~"rl=~~~re:s. ·.···~]I
.
~roo,ooo
:
                                                                                                                       IR.1 A. has a par value of $.001
                                                                                                                      !0                B. without par value.
: _:,;~.:.~ ..-.:..:.;,.·.~~:;.:..:.;.;.:..;....;,~:;~.::~;.~~-~-~.:.;.;..:.::.~;;;..;.:;,..:~;_:.;,..:.:.;..:.;:,;:,.;.;.:.:.;~;:.;:..:...;..;.:;.:,;.;..:_;,.:.:.~·~~~:,~~;,;.:.;..:.~.;...;..::~.:.:~.:.~.:;.:...:..:..;.;.:..::;..;.;~.:.::.:. :.:..::.:..:.;.~.:..:.~.:.,;:..:;..;.i..~~~..:..:.;;..::..,.-~.:..:..:.:~--·...;:_;~:..,.:~
                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r
'!If the shares are to be divided into classes, you must set forth the designation of each class, the number of shares of each class, and the par value ;
: (or statement of no par value), of each class. If shares of a class are to be issued in series, you must provide the designation of each series. The ;
: preferences, limitations, and relative rights of each class or series must be stated in space provided for supplemental information.                  !
                                                                                                                                                                                                                    Article 5 - Purpose                                                                                                                                                                                                                 -                                -



                                                     ·                                                                                                            Supplemental Provisions /Information                                                                                                                                                                                                             -                                                      -




                                                                                                                                                                                                                                                                                                                                                                                                                                            JAM_TT_000499
                  Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 4 of 23 Page ID
                                                   #:9647

      .j-:···-=·--=-"··•"""""•_..,....,..,. ..=.--,.---·'-··q··--=-•·<'··"·"'=.......·.. ...                                            --~     --..;-,.;.<-·'.,,,,,~""'- ~--,~~ ... ...;\ ··-•-'<·'•"'''' .... - - -~ --····-·----·-.-.~~ ...                                        =·-'· _______,.. . . . . . ,_,_,:. . ;, _. _.                               .
                                                                                                                                                                                                                                                                                                                                                        ~ '-'"""'"'~~·h--"- --·-·-··----··----- -~-·····-----~




     :1                                                                                                                                                                                                                                                                                                                                                                                                                                      ;

                   ·                         ·                                                                                                                              Effectiveness of Eiling                                                                                                                                                                                                       .
     : :;.::.::.::.:::.:.::..........·.:.: .........:........................................................................................-·..·-....................................................................................................................................................................................................................................................................................      :,
     J~A. This document becomes effective when the document is filed by the secretary of state.                                                                                                                                                                                                                                                                                                                                              1i
     -,,                                                 OR                                                                                                                                                                                                                                                                                                                                                                                      l
     ):rs~iliS docume-nt becomes effective at a iat'er date, 'whlCh is not more than ninety (90) days from the ·dateof its·-·-;j
     '~igning. The delayed effective date is:                                                                                                                                                                                               .     ;1
  .       ====:=---=~::=···:~:
             - -                                                                          ·. -··-- --- . . ······-···- --                                                         ·-·-·······--:~=··.-··-·:=::=~~~:·:·~::·:~:=:=-~~=~=-=::~::=:-=:/
                                                                                                                                                                                       Qrganizer
     !The name and address of the organizer is set forth below.                                                                                                                                                                                                                                                                                                                                                                          :~


 ;
  '/~!fi_~. .~~~r-~_ ...... _ _ -------~-~?~---~-~~~-~~~---~~-~~-~--. §~i_!~. . ~--~-~~--~-~~-A~~~!~-~--~~ ~~~~~--                                                                                                                                                                                                                                                          .... .........                                              :II
 ;                                                                                                                                                                                                                                                                                                                                                                                                                                           l
 iffFie. uilCiersi9i1ecfaffirms.til.atTf1e--persoil-aesi9·n·a-tecfas.re9istere·a--a·9-eiiT.tias·-ca·nsenfea·ic;·tFie..apiJoint'me.iit:..ril·e-·-----------11
•['undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or !/
' raudufent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of :1
:law governing the entity to execute the filing instrument.                                                              [i
                  ~        ;==;;.:;:.=::;:;.·=;;;;:;~·..;.• .::.;;::,;;;;;:;=:-::;:;:::.=::::..::..~=:::::=;;.;~=·=·;;;;;;;:..::.::;.:;.::::;.: .. ;
:[:.;.;:- ........ .........                                                                                                                                                                                              :;;:... ~-~;·;;;:;;;~;..:;..:~:·:.:.;.;.;.:;.;::::::.:;.;;-;;:.:;;::;;;:;.~·:::::.::.;;:.~·:::::::;;:..;.;:::;;;·:.;::.;:;;,;~.;;~:;;;:;;::::;;::;;·::;·;;:.:·.:~;;..,·_;:~:,;::..   ·;,_:·.;;..;,.:;;.;·:;.~::j
:1 Effre                       Stern                                                                                                                                                                                                                                                                                                                                                                                                   :;
 ISignature of organizer
--------------·-·-------·--                                                                                                                    _______________________________________________!
                                                                                                                                                                                                                                                                                                                                                                                                                                       :/

       FILING OFFICE COPY




                                                                                                                                                                                                                                                                                                                                                   JAM TT 000500
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 5 of 23 Page ID
                                 #:9648

Secretary of State                6/14/2012 9:26:30 AM                      PAGE          2/002         Fax Server


    Corporations Section                                                                                     Hope Andrade
    P. 0. Box f 3697                                                                                           Secretary of State
    Austin, Texas 7871 J-3697




                                     Office of the Secretary of State

                                          CERTIFICATE OF FILING
                                                   OF

                                              Advisory IP Services Inc.
                                                          801350138

                                      [formerly: Swartz IP Services Group Inc.]


  The undersigned, as Secretary of State of Texas~ hereby certifies that a Certificate of Amendment for the
  above named entity has been received in tllis office. and has been found to confonn to the applicable
  provisions of1aw.

  ACCORDINGLY, the undersigned, as Secretary of State, and by virtue of the authority vested in the
  secretary by law, hereby issues this certificate evidencing filing effective on the date shm-\m below.


  Dated: 06/J 312012

  Effective: 06/13/2012




                                                                                           Hope Andrade
                                                                                           Secretary of State




                                Come visit us on the zi1iernet at http://w}VW.sos.state.tx.usl
Phone: (512) 463-5555                              Fax: (512) 463-5709                         Dial: 7-1- I for Relay Services
Prepared by: Angie Hurtado                              TID: I0303                                Document 4j5_K~4~f}Z           000501
  Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 6 of 23 Page ID
                                   #:9649




     Form 424                                                                                          This space reserved for office use.
     (Revised 05/11)
     Submit in duplicate to:
     Secretary of State
     P.O. Box .13697
     Austin, TX 78711-3697                          Certificate of Amendment
     5 I 2 463-5555
     FAX: 512/463-5709
     Filin Fee: See instructions


                                                         Entity Information
    The name of the filing entity is:

    Swartz IP Services Group Inc.
    State the name of the entity as currently shown in the records of the secretary of state. Ifthe amendment changes the name
    of the entity, state the old name and not the new name.

    The filing entity is a:     (Select the appropriate entity type below.)
    0   For-profit Corporation                                        0   Professional Corporation
    0   Nonprofit Corporation                                         0   Professional Limited Liability Company
    0   Cooperative Association                                       0   Professional Association
   0    Limited Liability Company                                     0   Limited Partnership

   The file number issued to the filing entity by the secretary of state is: _8_0_13_5_01_3_8_ _ _ _ _ _ __
   The date of formation ofthe entity is:                12/02/2010
                                                        -----------------------------------------------
                                                            Amendments

                                                          1. Amended N arne
               (Ifthe purpose ofthe certificate of amendment is to change the name ofthe entity, use the following statement)
  The amendment changes the certificate of formation to change the article or provision that names the
  filing entity. The article or provision is amended to read as follows:

  The name of the filing entity is: (state the new name of the entity below)
  Advisory IP Services Inc.
  The name of the entity must contain an organizational designation or accepted abbreviation of such tenn, as applicable.

                                    2. Amended Registered Agent/Registered Office

 The amendment changes the certificate of formation to change the article or provision stating the
 name of the registered agent and the registered office address of the filing entity. The article or
 provision is amended to read as follows:




Form 424                                                            6


                                                                                                                     JAM TT 000502
  Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 7 of 23 Page ID
                                   #:9650




                                                            Registered Agent
                                         (Complete either A orB, but not both. Also complete C.)
      0    A. The registered agent is an organization (cannot be entity named above) by the name of:


      OR
      0    B. The registered agent is an individual resident of the state whose name is:

      First Name                                    MI.                  Last Name                                   Suffix

      The person executing this instrument affirms that the person designated as the new registered agent
      has consented to serve as registered agent.
    C. The business address of the registered agent and the registered office address is:

                                                                                                       TX
    Street Address (No P. 0. Box)                                        City                          State    z;p Code


                                      3. Other Added, Altered, or Deleted Provisions
    Other changes or additions to the certificate of formation may be made in the space provided below. If the space provided
    is insufficient, incorporate the additional text by providing an attachment to this form. Please read the instructions to this
    form for further information on format.

  Text Area (The attached addendum, if any, is incorporated herein by reference.)

   0 Add each ofthe following provisions to the certificate of formation. The identification or
   reference of the added provision and the full text are as follows:




   0 Alter each of the following provisions of the certificate of formation. The identification or
   reference of the altered provision and the full text of the provision as amended are as follows:




  0    Delete each ofthe provisions identified below from the certificate of formation.




                                                  Statement of Approval

 The amendments to the certificate of formation have been approved in the manner required by the
 Texas Business Organizations Code and by the governing documents of the entity.

Form 424                                                           7


                                                                                                               JAM_TT_000503
  Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 8 of 23 Page ID
                                   #:9651




                                 Effectiveness of Filing (Select either A, B, or C.)
     A. [{] This document becomes effective when the document is filed by the secretary of state.
     B.    0
           This document becomes effective at a later date, which is not more than ninety (90) days from
    the date of signing. The delayed effective date is:
    C. 0 This document takes effect upon the occurrence of a future event or fact, other than the


  I passage of time. The 90th day after the date of signing is:
    The following event or fact will cause the document to take effect in the manner described below:




                                                   Execution
    The undersigned signs this document subject to the penalties imposed by law for the submission of a
    materiaily false or fraudulent instrument and certifies under penalty of perjury that the undersigned is
    authorized under the provisions of law governing the entity to execute the filing instrument.



   Date:       6/13/2012

                                                By:



                                                      Signature of authorized person

                                                      David Bergstein
                                                      Printed or typed name of authorized person (see instructions)




Form 424                                              8


                                                                                                        JAM TT 000504
     Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 9 of 23 Page ID
                                      #:9652




~~    JRS DEPARTMENT     OF THE TREASURY
~d$,Ql ·      INTERNAL REVENUE SERVICE
              CINCINNATI OH    45999-0023
                                                                      Date of this notice:    11-10-2011
                                                                     Employer Identification Number:
                                                                     XX-XXXXXXX
                                                                     Form:      SS-4
                                                                     Number of this notice:    CP 575 A
                   SWARTZ IP SERVICES GROUP INC
                   2425 COLORADO AVE STE 205
                   SANTA MONICA, CA 90404                            For assistance you may call us at:
                                                                     1-800-829-4933

                                                                     IF YOU WRITE, ATTACH THE
                                                                     STUB AT THE END OF THIS NOTICE.




                           WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION   N~ffiER


                Thank you for applying for an Employer Identification Number (EIN) . We assigned you
           EIN XX-XXXXXXX. This EIN wiJ.l identify you, your business accounts, tax returns, and
           documents, even if you have no employees. Please keep this notice in your permanent
           records.
                When filing tax documents, payments, and related correspondence, it is very important
           that you use your EIN and compJ.ete name and address exactly as shown above. Any variation
           may cause a delay in processing, result in incorrect information in your account, or even
           cause you to be assigned more than one EIN. If the information is not correct as shown
           above, please make the correction using the attached tear off stub and return it to us.
                Based on the information received from you or your representative, you must file
           the following form(s} by the date(s) shown.
                                Form 1120                          11/10/2011
                After our review of your information, we have determined that you have not filed
           tax returns for the above-mentioned tax period(s) dating as far back as 2011.    Please
           file your return(s) by 11/25/2011. If there is a balance due on the return(s),
           penalties and interest will continue to accumulate from the due date of the return(s)
           until it is filed and paid. If you were not in business or did not hire any employees
           for the tax period(s) in question, please file the return(s) showing you have no
           J.iabilities.
            If you have questions about the form(s) or the due date(s) shown, you can call us at
       the phone number or write to us at the address shown at the top of this notice. If you
       need help in determining your annual accounting period (tax year), see Publication 538,
       Accounting Periods and Methods.
            We assigned you a tax classification based on information obtained from you or your
       representative. It is not a legal determination of your tax classification, and is not
       binding on the IRS. If you want a legal determination of your tax classification, you may
       request a private letter ruling from the IRS under the guidelines in Revenue Procedure
       2004-1, 2004-1 I.R.B. 1 (or superseding Revenue Procedure for the year at issue). Note:
       certain tax classification elections can be requested by filing Form 8832, Entity
       classification Election. See Form 8832 and its instructions for additional information.
               IMPORTANT INFORMATION FOR S CORPORATION ELECTION:
            If you intend to elect to file your return as a small business corporation, an
       election to file a Form 1120-S must be made within certain timeframes and the
       corporation must meet certain tests. All of this information is included in the
       instructions for Form 2553, Election by a Small Business Corporation.



                                                                                       JAM TT 000505
   Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 10 of 23 Page ID
                                     #:9653



         (IRS USE ONLY)                       575A                     11-10-2011   SWAR    B   9999999999   SS-4




             If you are required to deposit for employment taxes (Forms 941, 943, 940, 944, 945,
       CT-1, or 1042), excise taxes (Form 720), or income taxes (Form 1120), you will receive a
       Welcome Package shortly, which includes instructions for making your deposits
       electronically through the Electronic Federal Tax Payment System (EFTPS) . A Personal
       Identification Number (PIN) for EFTPS will also be sent to you under separate cover.
       Please activate the PIN once you receive it, even if you have requested the services of a
       tax professional or representative. For more information about EFTPS, refer to
       Publication 966, Electronic Choices to Pay All Your Federal Taxes. If you need to
       make a deposit immediately, you will need to make arrangements with your Financial
       Institution to complete a wire transfer.
            The IRS is committed to helping all taxpayers comply with their tax filing
      obligations. If you need help completing your returns or meeting your tax obligations,
      Authorized e-file Providers, such as Reporting Agents (payroll service providers) are
      available to assist you. Visit the IRS Web site at www.irs.gov for a list of companies
      that offer IRS e-file for business products and services. The list provides addresses,
      telephone numbers, and links to their Web sites.
           To obtain tax forms and publications, including those referenced in this notice,
      visit our Web site at www.irs.gov. If you do not have access to the Internet, call
      1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.

      IMPORTANT REMINDERS:

                *        Keep a copy of this notice in your permanent records. This notice is issued only
                         one time and the IRS will not be able to generate a duplicate copy for you.

                *        Use this EIN and your name exactly as they appear at the top of this notice on all
                         your federal tax forms.
                *        Refer to this EIN on your tax-related correspondence and documents.
           If you have questions about your EIN, you can call us at the phone number or write to
      us at the address shown at the top of this notice. If you write, please tear off the stub
      at the bottom of this notice and send it along with your letter. If you do not need to
      write us, do not complete and return the stub. Thank you for your cooperation.




                                                         Keep this part for your records.            CP 575 A (Rev. 7-2007)

----------------------------------------------------------------------------~-----------------



        Return this part with any correspondence
        so we may identify your account. Please                                                                     CP 575 A
        correct any errors in your name or address.
                                                                                                             9999999999


        Your Telephone Number                            Best Time to Call   DATE OF THIS NOTICE: 11-10-2011
         (           )                                                       EMPLOYER IDENTIFICATION NUMBER: XX-XXXXXXX
                                                                             FORM: SS-4               NOBOD




      INTERNAL REVENUE SERVICE                                                       SWARTZ IP SERVICES GROUP INC
      CINCINNATI OH    45999-0023                                                    2425 COLORADO AVE STE 205
      1.1 .. 1.1.1.1.1 .. 1.1 .. f,f.,lf,,,IJ, ... ,f,f,,lf,l,f,,l                   SANTA MONICA, CA 90404




                                                                                                             JAM TT 000506
           Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 11 of 23 Page ID
                                             #:9654

             Corporations Section                                                                               Hope Andrade
             P.O.Box 13697                                                                                         Secretary of State
             Austin, Texas 78711-3697




                                             Office of the Secretary of State

                                                  CERTIFICATE OF FILING
                                                                       OF
                                                   Swartz IP Services Group Inc.
                                                        File Number: 801350138


           The undersigned, as Secretary of State of Texas, hereby certifies that a Certificate of Formation for the
           above named Domestic For-Profit Corporation has been received in this office and has been found to
           conform to the applicable provisions of law.

          ACCORDINGLY, the undersigned, as Secretary of State, and by virtue of the authority vested in the
          secretary by law, hereby issues this certificate evidencing filing effective on the date shown below.

          The issuance of this certificate does not authorize the use of a narne in this state in violation of the rights
          of another under the federal Trademark Act of 1946, the Texas trademark law, the Assumed Business or
          Professional Name Act, or the common law.



          Dated: 12/02/2010

         Effective: 12/02/2010




                                                                                               Hope Andrade
                                                                                               Secretary of State




/
    )
                                         Come visit us on the internet at http://www.sos.state.tx.usl
        Phone: (512) 463-5555                               Fax: (512) 463-5709                       Dial: 7-I-I.fo\MJaYl'e..&00~07
                                                               'T'TT\., 1 A">AC
        n-~-~-~..1   t..-·· n~~ TT~-!-
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 12 of 23 Page ID
                                  #:9655




               RESOLUTIONS ADOPTED BY SOLE DIRECTOR
                                              OF
                       SWARTZ IP SERVICES GROUP INC.
   The undersigned, being the sole Director hereby adopts the following resolutions:

   (1) RESOLVED, that the following persons be and they hereby are, elected to the
         designated offices of the Corporation, to serve until their successors are elected
         and qualify:

          President:   David Bergstein

          Secretary:   David Bergstein

   (2) RESOLVED, that all the acts taken and resolutions adopted by the Incorporation
         Director are, approved, ratified and adopted.

   (3) RESOLVED, that the specimen form of certificate annexed hereto be, and it hereby
         is, approved and adopted as the certificate representing the shares of this
         Corporation.

   (4) RESOLVED, that the Secretarial Certificate annexed hereto reflecting the banking
         arrangements of the Corporation be, and it hereby is approved and the resolutions
         set forth therein adopted;

  (5) RESOLVED, that the Corporation issue and deliver to the person or persons
        identified on Schedule A upon receipt of the consideration therefore, one or more
        certificates representing the number of shares of the Corporation described in
        Schedule A; and it was further;

  (6) RESOLVED, that the Officers of the Corporation be, and they hereby are, authorized,
         etnpowered and directed to take any and all steps, and to execute and deliver any
        and all instruments in connection with consummating the transaction
        contemplated by the aforesaid proposal and in connection with carrying the
        foregoing resolutions into effect.

         Dated: As of December 2, 2010


                                                            ~David Bergstein, Director




                                                                               JAM TT 000508
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 13 of 23 Page ID
                                  #:9656




                                CERTIFICATE OF SECRETARY


             WHEREAS, the Board of Directors has determined it to be in the best interest of
      the Corporation to establish a banking resolution, be it:

              RESOLVED, that the Corporation has the authority to transact banking business,
      including but not limited to the maintenance of savings, checking and other accounts as
      well as borrowing.

              The undersigned hereby certifies that he is the duly elected and qualified
      Secretary of the corporation duly formed pursuant to the laws of the state of Texas and
      that the foregoing is a true record of a resolution adopted by the Sole Director in
      accordance with state law and the Bylaws of the above-named Corporation and that said
      resolution is now in full force and effect without modification or rescission.

             IN WITNESS WHEREOF, I have executed my name as Secretary and have
      hereunto affixed the corporate seal of the above-named Corporation this 2nd day,
      December 2011.




                                                                         1    ergste1n
                                                                Its: Secretary




  2                                                                                JAM_TT_000509
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 14 of 23 Page ID
                                  #:9657




                                          BY-LAWS OF
                          SWARTZ IP SERVICES GROUP INC.,
                                 A TEXAS CORPORATION


                                            ARTICLE I
                                             OFFICES
      Section 1.01 Offices. The Corporation shall have its registered office in the State of
      Texas, and may have such other offices and places of business within or outside the
      State of Texas as the Board of Directors may from time to time determine or the
      business of the Corporation may require.
                                         ARTICLE II
                                       STOCKHOLDERS
     Section 2.01 Place of Meetings. Meetings of stockholders for any purpose may be
     held at such place or places, either within or outside the State of Texas, as shall be
     designated by the Board of Directors, or by the Chief Executive Officer or the
     President, as the case may be, with respect to meetings called by him.
     Section 2.02 Annual Meeting. The annual meeting of stockholders shall be held on
     such date as may be determined by the Board of Directors. At such meeting, the
     stockholders shall elect a Board of Directors and transact such other business as may
     properly come before the meeting.
     Section 2.03 Special Meetings. Special meetings of stockholders may be called at any
     time by the Board of Directors, a Chief Executive Officer or by the President, as the
     case may be and shall be called by the Chief Executive Officer or the President or
     Secretary, as the case may be, at the written request of stockholders owning a majority
     of the shares of the Corporation then outstanding and entitled to vote.
    Section 2.04 Notice of Meetings. Written notice ofthe annual meeting or any special
    meeting of stock shall be given to each stockholder entitled to vote thereat, not less
    than ten nor more than sixty days prior to the meeting, except as otherwise required by
    statute, and shall state the time and place and, in the case of a special meeting, the
    purpose or purposes of the meeting. Notice need not be given, however, to any
    stockholder who submits a signed waiver of notice, before or after the meeting, or
    who attends the meeting in person or by proxy without objecting to the transaction of
    business.
    Section 2.05 Quorum. At all meetings of stockholders, the holders of a majority of
    the stock issued and outstanding and entitled to vote thereat, present in person or
    represented by proxy, shall constitute a quorum for the transaction of business, except
    as otherwise provided by statute, the Certificate of Incorporation or these By-Laws.
    When a quorum is once present to organize a meeting, it is not broken by the
    subsequent withdrawal of any stockholder.
    Section 2.06 Voting. (a) At all meetings of stockholders, each stockholder having the
    right to vote thereat may vote in person or by proxy, and, unless otherwise provided in
    the Certificate of Incorporation or in any resolution providing for the issuance of any




                                                                                     JAM TT 000510
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 15 of 23 Page ID
                                  #:9658




      class or series of stock adopted by the Board of Directors pursuant to authority vested
      in the Board by the Certificate of Incorporation, shall have one vote for each share of
      stock registered in his name. Election of directors shall be by written ballot.
      (b) When a quorum is once present at any meeting of stockholders, a majority of the
      votes cast, whether in person or represented by proxy, shall decide any question or
      proposed action brought before such meeting, except for the election of directors, who
      shall be elected by a plurality of the votes cast, or unless the question or action is one
      upon which a different vote is required by express provision of statute, the Certificate
      of Incorporation or these By-Laws or an agreement among stockholders, in which
      case such provision shall govern the vote on the decision of such question or action.
      Section 2.07 Adjourned Meetings. Any meeting of stockholders may be adjourned to
     a designated time and place by a vote of a majority in interest of the stockholders
     present in person or by proxy and entitled to vote, even though less than a quorum is
     present, or by the Chief Executive Officer or the President, as the case may be if a
     quorum of stockholders is not present. No notice of such adjourned meeting need be
     given, other than by announcement at the meeting at which adjournment is taken, and
     any business may be transacted at the adjourned meeting which might have been
     transacted at the meeting as originally called. However, if such adjournment is for
     more than thirty days, or if after such adjournment a new record date is fixed for the
     adjourned meeting, a notice of the adjourned meeting shall be given to each
     stockholder of record entitled to vote at such meeting.
     Section 2.08 Action by Written Consent of Stockholders. Any action of the
     stockholders required or permitted to be taken at any regular or special meeting
     thereof may be taken without any such meeting, notice of meeting or vote if a consent
     in writing setting forth the action thereby taken is signed by the holders of outstanding
     stock having not less th~:m the number of votes that would have been necessary to
     authorize such action at a meeting at which all shares entitled to vote were present and
     voted. Prompt notice of the taking of any such action shall be given to any
     stockholders entitled to vote who have not so consented in writing.
     Section 2.09 Stockholders of Record. (a) The stockholders from time to time entitled
     to notice of or to vote at any meeting of stockholders or any adjournment thereof, or to
     express consent to any corporate action without a meeting, or entitled to receive
    payment of any dividend or other distribution or the allotment of any rights, or entitled
    to exercise any rights in respect of any change, conversion or exchange of stock or for
    the purpose of any other lawful action, shall be the stockholders of record as of the
    dose of business on a date fixed by the Board of Directors as the record date for any
    such purpose. Such a record date shall not precede the date upon which the resolution
    fixing the record date is adopted by the Board of Directors, and shall not, with respect
    to stockholder meetings, be more than sixty days nor less than ten days before the date
    of such meeting, or, with respect to stockholder consents, more than ten days after the
    date upon which the resolution fixing the record date is adopted by the Board of
    Directors.
    (b) If the Board of Directors does not fix a record date, (i) the record date for the
    determination of stockholders entitled to notice of or to vote at a meeting of
    stockholders shall be as of the dose of business on the day next preceding the day on




                                                                                      JAM TT 000511
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 16 of 23 Page ID
                                  #:9659




       which notice of such meeting is given, or, if notice is waived as provided herein, on
       the day next preceding the day on which the meeting is held; (ii) the record date for
       determining stockholders entitled to express consent to corporate action in writing
      without a meeting, where no prior action by the Board of Directors is necessary, shall
      be the close of business on the day on which the first signed written consent setting
      forth the action taken or proposed to be taken is delivered to the Corporation; and (iii)
      the record date for determining stockholders for any other purpose shall be at the close
      of business on the day on which the resolution of the Board of Directors relating
      thereto is adopted.
                                            ARTICLE III
                                            DIRECTORS
     Section 3.01 Board of Directors. The management of the affairs, property and
     business of the Corporation shall be vested in a Board of Directors, the members of
     which need not be stockholders. In addition to the power and authority expressly
     conferred upon it by these By-Laws and the Certificate of Incorporation, the Board of
     Directors may take any action and do all such lawful acts and things on behalf of the
     Corporation and as are not by statute or by the Certificate of Incorporation or these
     By-Laws required to be taken or done by the stockholders.
     Section 3.02 Number. The number of directors shall be as fixed from time to time by
     the Board of Directors.
     Section 3.03 Election and Term of Directors. At each annual meeting of the
     stockholders, the stockholders shall elect directors to hold office until the next annual
     meeting. Each director shall hold office until the expiration of such term and until his
     successor, if any, has been elected and qualified, or until his earlier resignation or
     removal.
     Section 3.04 Annual and Regular Meetings. The annual meeting of the Board of
     Directors shall be held promptly after the annual meeting of stockholders, and regular
     meetings of the Board of Directors may be held at such times as the Board of
     Directors may from time to time determine. No notice shall be required for the annual
     or any regular meeting of the Board of Directors.
     Section 3.05 Special Meetings. Special meetings of the Board of Directors may be
    called by the Chief Executive Officer or the President, as the case may be, by an
    officer of the corporation who is also a director or by any two directors, upon one
    day's notice to each director either personally or by mail, telephone, telecopier,
    telegraph or electronically, and if by telephone, telecopier, electronically or telegraph
    confirmed in writing before or after the meeting, setting forth the time and place of
    such meeting. :f\Jotice of any special meeting need not be given, however, to any
    director who submits a signed waiver of notice, before or after the meeting, or who
    attends the meeting without objecting to the transaction of business.
    Section 3.06 Place of Meetings. (a) The Board ofDirectors may hold its meetings,
    regular or special, at such places, either within or outside the State of Texas, as it may
    from time to time determine or as shall be set forth in any notice of such meeting.
    (b) Any meeting of the Board of Directors may be held by means of conference
    telephone or sitnilar communications equipment whereby all persons participating in




                                                                                       JAM TT 000512
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 17 of 23 Page ID
                                  #:9660




      the meeting can hear each other, and such participation shall constitute presence at the
      meeting.
      Section 3.07 Adjourned Meetings. A majority of the directors present, whether or
      not a quorum, may adjourn any meeting of the Board of Directors to another time and
      place. Notice of such adjourned meeting need not be given if the time and place
      thereof are announced at the meeting at which the adjournment is taken.
      Section 3.08 Quorum of Directors. A majority of the total number of directors shall
      constitute a quorum for the transaction of business. The total number of directors
      means the number of directors the Corporation would have if there were no vacancies.
      Section 3.09 Action of the Board of Directors. The vote of a majority of the
      directors present at a meeting at which a quorum is present shall be the act of the
      Board of Directors, unless the question or action is one upon which a different vote is
      required by express provision of statute, the Certificate of Incorporation or these By-
      Laws, in which case such provision shall govern the vote on the decision of such
      question or action. Each director present shall have one vote.
     Section 3.10 Action by Written Consent of Directors. Any action required or
     permitted to be taken at any meeting ofthe Board of Directors or of any committee
     thereof may be taken without a meeting, if a written consent thereto is signed by all
     members of the Board ofDirectors or of such committee, and such written consent is
     filed with the minutes of proceedings of the Board of Directors or committee.
     Section 3.11 Resignation. A director may resign at any time by giving written notice
     to the Board of Directors, the Chief Executive Officer or the President, as the case
     may be, or the Secretary of the Corporation. Unless otherwise specified in the notice,
     the resignation shall take effect upon receipt by the Board of Directors or such officer,
     and acceptance of the resignation shall not be necessary.
     Section 3.12 Removal of Directors. Any or all of the directors may be removed with
     or without cause by the stockholders.
      Section 3.13 Newly Created Directorships and Vacancies. Newly created
     directorships resulting from an increase in the number of directors or vacancies
     occurring in the Board of Directors for any reason except the removal of directors
     without cause may be filled by a vote of the majority of the directors then in office,
     although less than a quorum. Vacancies occurring by reason of the removal of
     directors without cause shall be filled by a vote of the stockholders. A director elected
     to fill a newly created directorship or to fill any vacancy shall hold office until the
     next annual meeting of stockholders, and until his successor, if any, has been elected
     and qualified.
    Section 3.14 Chairman. At all meetings of the Board of Directors the Chairman of
    the Board or, if one has not been elected or appointed or in his absence, a chairman
    chosen by the directors present at such meeting, shall preside.
    Section 3.15 Committees Appointed by the Board of Directors. The Board of
    Directors may, by resolution passed by a majority of the entire Board of Directors or
    by written consent of all of the directors, designate one or more committees, each
    committee to consist of one or more of the directors. The Board may also designate
    one or more directors as alternate members of any committee who may replace any




                                                                                      JAM TT 000513
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 18 of 23 Page ID
                                  #:9661




      absent or disqualified committee member at any committee meeting. Any such
      committee, to the extent provided in the resolution, except as restricted by law, shall
      have and may exercise the powers of the Board of Directors in the management of the
      affairs, business and property of the Corporation, and may authorize the seal of the
      Corporation to be affixed to all papers which may require it.
      Section 3.16 Compensation. No compensation shall be paid to directors, as such, for
      their services, but the Board of Directors may authorize payment of an annual retainer
      and/or fixed sum and expenses for attendance at each annual, regular or special
      meeting of the Board of Directors. Nothing herein contained shall be construed to
      preclude any director from serving the corporation in any other capacity and receiving
      compensation therefor.
                                           ARTICLE IV
                                            OFFICERS
     Section 4.01 Offices, Election and Term. (a) At its annual meeting the Board of
     Directors shall elect or appoint (i) a Chief Executive Officer or President, as the case
     may be, and (ii) a Secretary, and may, in addition, elect or appoint at any time such
     other officers as it may determine. Any number of offices may be held by the same
     person.
     (b) Unless otherwise specified by the Board of Directors, each officer shall be elected
     or appointed to hold office until the annual meeting of the Board of Directors next
     following his election or appointment and until his successor, if any, has been elected
     or appointed and qualified, or until his earlier resignation or removal.
     (c) Any officer may resign at any time by giving written notice to the Board of
     Directors, the Chief Executive Officer or the President, as the case may be, or the
     Secretary of the Corporation. Unless otherwise specified in the notice, the resignation
     shall take effect upon receipt thereof, and the acceptance of the resignation shall not
     be necessary to make it effective.
     (d) Any officer elected or appointed by the Board of Directors may be removed by the
     Board of Directors with or without cause. Any vacancy occurring in any office by
     reason of death, resignation, removal or otherwise may be filied by the Board of
     Directors.
    Section 4.02 Powers and Duties. The officers, agents and employees of the
    corporation shall each have such powers and perform such duties in the management
    of the affairs, property and business of the Corporation, subject to the control of and
    limitation by the Board of Directors, as generally pertain to their respective offices, as
    well as such powers and duties as may be authorized fro111 time to time by the Board
    of Directors.
    Section 4.03 Sureties and Bonds. If the Board of Directors shall so require, any
    officer, agent or employee of the Corporation shall furnish to the Corporation a bond
    in such sum and with such surety or sureties as the Board of Directors may direct,
    conditioned upon the faithful performance of his duties to the Corporation and
    including responsibility for negligence and for the accounting for all property, funds
    or securities of the corporation which may come into his hands.
                                          ARTICLEV




                                                                                      JAM TT 000514
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 19 of 23 Page ID
                                  #:9662




                       CERTIFICATES AND TRANSFER OF SHARES
      Section 5.01 Certificates. Unless otherwise provided pursuant to the General
      Corporation Law ofthe State of Texas, the shares of stock of the Corporation shall be
      represented by certificates, as provided by the General Corporation Law of the State
      of Texas. They shall be numbered and entered in the books of the Corporation as they
      are issued.
      Section 5.02 Lost or Destroyed Certificates. The Board of Directors may in its
     discretion authorize the issuance of a new certificate or certificates in place of any
     certificate or certificates theretofore issued by the Corporation, alleged to have been
     lost, stolen or destroyed. As a condition of such issuance, the Board of Directors may
     require, either generally or in each case, the record holder of such certificates, or his
     legal representative, to furnish an affidavit setting forth the facts of such alleged loss,
     theft or destruction, together with proof of advertisement of the alleged loss, theft or
     destruction, and a bond with such surety and in such form and amount as the Board
     may specify indemnifying the Corporation, any transfer agent and registrar against
     any claim against any of them relating to such lost, stolen or destroyed certificates.
     Section 5.03 Transfer of Shares. (a) Upon surrender to the Corporation or the
     transfer agent of the Corporation of a certificate for shares or other securities of the
     Corporation duly endorsed or accompanied by proper evidence of succession,
     assignment or authority to transfer, the corporation shall issue a new certificate to the
     person entitled thereto, and cancel the old certificate, except to the extent the
     Corporation or such transfer agent may be prevented from so doing by law, by the
     order or process of any court of competent jurisdiction, or under any valid restriction
     on transfer imposed by the Certificate of Incorporation, these By-Laws, or agreement
     of security holders. Every such transfer shall be entered on the transfer books of the
     Corporation.
     (b) The Corporation shall be entitled to treat the holder of record of any share or other
     security of the Corporation as the holder in fact thereof and shall not be bound to
     recognize any equitable or other claim to or interest in such share or security on the
     part of any other person whether or not it shall have express or other notice thereof,
     except as expressly provided by law.
                                        ARTICLE VI
                                     INDEMNIFICATION
     Section 6.01 Indemnification. The Corporation shall indemnify the directors,
     officers, agents and employees of the Corporation in the manner and to the full extent
    provided in the General Corporation Law of the State of Texas. Such indemnification
    may be in addition to any other rights to which any person seeking indemnification
    may be entitled under any agreement, vote of stockholders or directors, any provision
    of these By-Laws or otherwise. The directors, officers, employees and agents of the
    Corporation shall be fully protected individually in making or refusing to make any
    payment or in taking or refusing to take any other action under this Article VI in
    reliance upon the advice of counsel.
                                       ARTICLE VII
                                     MISCELLANEOUS




                                                                                       JAM TT 000515
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 20 of 23 Page ID
                                  #:9663




      Section 7.01 Corporate Seal. The seal of the Corporation shall be circular in form
      and bear the name of the Corporation, the year of its organization and the words,
      "Corporate Seal, Texas". The s_eal of the certificates for shares or any corporate
      obligation for the payment of money, or on any other instrument; may be a facsimile,
      engraved, printed or otherwise reproduced.
      Section 7.02 Execution of Instruments. All corporate instruments and documents
      shall be signed or countersigned, executed, and, if desired, verified or acknowledged
      by a proper officer or officers or such other person or persons as the Board of
      Directors may from time to time designate.
      Section 7.03 Fiscal Year. The fiscal year of the Corporation shall be as detennined by
      the Board of Directors.
                                        ARTICLE VIII
                                        AMENDMENTS
     Section 8.01 Amendments. These By-Laws may be altered, amended or repealed
     from time to time by the stockholders or by the Board of Directors without the assent
     or vote of the stockholders.




                                                                                   JAM TT 000516
Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 21 of 23 Page ID
                                  #:9664



                               CERTIFICATE OF SECRETARY

                                                OF

                                 Swartz IP Services Group Inc.
                                    A Texas Corporation

             I am the duly elected, qualified and acting Secretary of Swartz IP Services Group
     Inc., a Texas corporation, and certify that the foregoing Bylaws were adopted as the
     Bylaws of the Corporation as of December 02,2010 by the Director of the Corporation.



            Dated: As of December 02, 20 10




                                                                                JAM TT 000517
  Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 22 of 23 Page ID
                                    #:9665




                                                                                                This space reserved for office use.
     Form 406
     (Revised 05/11)
    Submit in duplicate to:
    Secretary of State
    P.O. Box 13697
    Austin, TX 78711-3697                        Amendment to Registration
    512 463-5555
    FAX: 512/463-5709
    Filin Fee: See instructions

                                                     Entity Information
    1. The legal name of the filing entity is:

    Swartz IP Services Group Inc.
    State the name of the entity as currently shown in the records of the secretary of state.

    2. If the entity attained its registration under an assumed name, the qualifying assumed name as
    shown on the records of the secretary of state is:


   3. The registration was issued to the entity on:                                         12/02/2010

   The file number issued to the filing entity by the secretary of state is:               801350138
                                                                                           ----------------------
                                             Amendments to Application

  4. The registration is amended to change the legal name of the entity as amended in the entity's
  jurisdiction of formation. The new name is:
   IP Services Group Inc.

  5. The new name of the entity is not available for use in Texas or fails to include an appropriate
  organizational designation. Or, the entity wishes to amend the qualifying assumed name stated on its
  application for registration or amended registration. The assumed name the entity elects to adopt for
  purposes of maintaining its registration is:



  6. The registration is amended to change the business or activity stated in its application for
  registration or amended registration. The business or activity that the entity proposes to pursue in this
  state is:


  The entity certifies that it is authorized to pursue the same business or activity under the Jaws of the
  entity's jurisdiction of formation.




Form 406                                                        4


                                                                                                              JAM TT 000518
 Case 2:15-cv-06633-CAS-SS Document 408-2 Filed 04/10/19 Page 23 of 23 Page ID
                                   #:9666




                         Other Changes to the Application for Registration
     7. The foreign filing entity desires to amend its application for registration to make changes other
     than or in addition to those stated above. Statements contained in the original application or any
     amended application are identified by number or description and changed to read as follows:




                                Effectiveness of Filing (Select either A, B, or C.)

    A. [{]This document becomes effective when the document is filed by the secretary of state.
    B. D This document becomes effective at a later date, which is not more than ninety (90) days from
    the date of signing. The delayed effective date is:
    C. 0 This document takes effect upon the occurrence of a future event or fact, other than the
    passage of time. The 90th day after the date of signing is:
   The foiJowing event or fact will cause the document to take effect in the manner described below:




                                                 Execution

   The undersigned signs this document subject to the penalties imposed by law for the submission of a
   materially false or fraudulent instrument and certifies under penalty of perjury that the undersigned is
   authorized under the provisions of law governing the entity to execute the filing instrument.

   Date:   06/1 112012




                                                     David Bergstein
                                                    Printed or typed name of authorized person.




Form 406                                              5


                                                                                                  JAM TT 000519
